DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 3/16/2020.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/16/2020 has been considered by Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, 9, 15, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 9, 15, 16, and 19 of U.S. Patent No. 10,601,562 and claims 1, 4, 5, 8, 13, 14, 17, and 18 of U.S. Patent No. 10,027,455 in view of Lin (U.S. Patent Application No. 2011/0194644).

Lin discloses determining a desired packet length of the plurality of packets based on a packet of the plurality of packets that has a longest length and pad at least one other packet of the plurality of packets to match the desired packet length (see paragraph 68: the MU frame length is determined by the longest PPDU in the frame, and the primary access category PPDU can be extended or padded to match the length of the longest PPDU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of patents 10,601,562 and 10,027,455 and combine them with the noted teachings of Lin. The motivation to combine these references is to provide a technique for wireless communications comprising transmitting a multi-user frame to identified devices in accordance with a bandwidth configuration (see paragraph 8 of Lin).

U.S. Patent No. 10,601,562
U.S. Patent No. 10,027,455
Instant Application
1. A wireless device, comprising: an antenna; a radio operably coupled to the antenna; and a processing element operably coupled to the 
2. The wireless device of claim 1, wherein the downlink OFDMA frame comprises one or more packets intended for each respective receiving device of the plurality of receiving devices, wherein the wireless device is further configured to: determine a desired packet length for 






5. The wireless device of claim 1, wherein to process the uplink OFDMA frame, the wireless device is further configured to: perform a first frequency offset estimation and correction operation for the uplink OFDMA frame, wherein the first frequency offset estimation and correction operation is performed on a time domain signal received over a total bandwidth of the uplink OFDMA frame; and perform second frequency offset estimation and correction operations for the uplink OFDMA frame, wherein a second frequency offset estimation and correction operation is performed on each of a plurality of portions of the time domain signal received over the total bandwidth of the uplink OFDMA frame. 


    6. The wireless device of claim 5, wherein the first frequency offset estimation and correction operation 



    9. A method for performing orthogonal frequency division multiple access (OFDMA) communication in a wireless local area network (WLAN), comprising: at a first device: transmitting a downlink orthogonal frequency division multiple access (OFDMA) frame over the WLAN, wherein the downlink OFDMA frame comprises packets transmitted to a plurality of second devices; receiving an uplink OFDMA frame over the WLAN in response to the downlink OFDMA frame, wherein the uplink OFDMA frame comprises packets received from the plurality of second devices; and processing the uplink OFDMA frame, comprising comparing bands of the downlink OFDMA frame to bands of the uplink OFDMA frame. 



















15. An apparatus configured for implementation in a wireless device, comprising: one or more processing elements configured to cause the wireless device to: generate a plurality of packets, wherein the plurality of packets comprise a packet for each of a plurality of receiving devices; concurrently transmit the plurality of packets to the plurality of receiving devices as a downlink orthogonal frequency division multiple access (OFDMA) frame; receive information comprising a plurality of acknowledgements from the plurality of receiving devices corresponding to the plurality of packets transmitted to the plurality of receiving devices, wherein the plurality of acknowledgements were transmitted concurrently; 
    16. The apparatus of claim 15, wherein at least one of the plurality of packets is padded to match the target packet length. 















    19. The apparatus of claim 18, wherein the processing element is further configured to cause the wireless device to: perform coarse frequency offset estimation and correction for the uplink OFDMA frame over the total bandwidth of the uplink OFDMA frame; and perform fine frequency offset estimation and correction for the uplink 



    18. The wireless device of claim 1, wherein configuring the packet lengths comprises padding at least one packet. 




    4. The wireless device of claim 1, wherein to process the uplink OFDMA frame, the wireless device is further configured to: perform a first frequency offset estimation and correction operation for the uplink OFDMA frame, wherein the first frequency offset estimation and correction operation is performed on a time domain signal received over a total bandwidth of the uplink OFDMA frame; and perform second frequency offset estimation and correction operations for the uplink OFDMA frame, wherein a second frequency offset estimation and correction operation is performed on each of a plurality of portions of the time domain signal received over the total bandwidth of the uplink OFDMA frame. 


    5. The wireless device of claim 4, wherein the first frequency offset estimation and correction operation 



    8. A method for performing orthogonal frequency division multiple access (OFDMA) communication in a wireless local area network (WLAN), comprising: at a first device: transmitting a downlink orthogonal frequency division multiple access (OFDMA) frame over the WLAN, wherein the downlink OFDMA frame comprises packets transmitted to a plurality of second devices; receiving an uplink OFDMA frame over the WLAN in response to the downlink OFDMA frame, wherein the uplink OFDMA frame comprises packets received from the plurality of second devices; and processing the uplink OFDMA frame, comprising decoding the packets received from the plurality of second devices, wherein packet lengths of the packets included in the downlink OFDMA frame are configured to have equal length across a total 
  








13. An apparatus, comprising a processing element configured to cause a wireless device to: determine a target packet length for a transmission to a plurality of receiving devices; generate a plurality of packets, wherein the plurality of packets comprise a packet for each of the plurality of receiving devices, wherein each packet has the target packet length; concurrently transmit the plurality of packets to the plurality of receiving devices as a downlink orthogonal frequency division multiple access (OFDMA) frame; receive information comprising a plurality of acknowledgements from the plurality of receiving devices corresponding to the plurality of packets transmitted to the plurality of receiving devices, wherein the plurality of acknowledgements were 
    14. The apparatus of claim 13, wherein at least one of the plurality of packets is padded to match the target packet length. 




    
    17. The apparatus of claim 16, wherein the processing element is further configured to cause the wireless device to: perform coarse frequency offset estimation and correction for the uplink OFDMA frame over the total bandwidth of the uplink OFDMA frame; and perform fine frequency offset estimation and correction for the uplink 





















6. The UE of claim 1, wherein to process the uplink frame, the processor is further configured to cause the UE to: perform a first frequency offset estimation and correction operation for the uplink frame, wherein the first frequency offset estimation and correction operation is performed on a time domain signal received over a total bandwidth of the uplink frame.  
















7. The UE of claim 6, wherein the first frequency offset estimation and correction operation uses a 









9. A method for performing multi-user frame exchange by a user equipment device (UE), the method comprising: at the UE: generating a plurality of packets for a plurality of receiving devices, wherein respective packets of the plurality of packets correspond to respective receiving devices of the plurality of receiving devices; determining a desired packet length of the plurality of packets based on a packet of the plurality of packets that has a longest length; facilitating uplink timing synchronization by padding at least one other packet of the plurality of packets to match the desired packet length; transmitting the plurality of packets as a downlink frame to the plurality of receiving devices on a plurality of channels; receiving an uplink frame comprising a plurality of responses associated with the downlink frame from at 
  


15. An apparatus for operating a user equipment device (UE), comprising: a processor configured to cause the UE to:  generate a plurality of packets for a plurality of receiving devices, wherein respective packets of the plurality of packets correspond to respective receiving devices of the plurality of receiving devices; determine a desired packet length of the plurality of packets based on a packet of the plurality of packets that has a longest length; pad at least one other packet of the plurality of packets to match the desired packet length; transmit the plurality of packets as a downlink frame to the plurality of receiving devices on a plurality of channels; receive an uplink frame comprising a plurality of responses associated with the 
19. The apparatus of claim 18, wherein the plurality of response comprise acknowledgements.  
20. The apparatus of claim 15, wherein the plurality of packets comprise a signal field, wherein the signal field comprises an indication that the plurality of packets are transmitted in an orthogonal frequency division multiple access (OFDMA) mode.



 
16. The apparatus of claim 15, wherein to process the uplink frame, the processor is further configured to cause the UE to: perform a first frequency offset estimation and correction operation for the uplink frame, wherein the first frequency offset estimation and correction operation is performed on a time domain signal received over a total bandwidth of the uplink frame.  




Allowable Subject Matter
Claims 1-20 are allowed, subject to correction of the noted double patenting rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMAL JAVAID/

Primary Examiner, Art Unit 2412